United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50598
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROLANDO RODRIGUEZ, MD, also known as
Rolando Rodriguez-Samaniego,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-02-CR-355-1
                       --------------------

Before KING, Chief Judge, EMILIO M. GARZA and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Rolando Rodriguez pleaded guilty to aiding and abetting the

possession of marijuana with intent to distribute.     Rodriguez’s

offense level was enhanced for obstruction of justice under

U.S.S.G. § 3C1.1.   Rodriguez appeals the two-level enhancement.

     The district court’s factual finding of obstruction of

justice is plausible in light of the record as a whole.       Thus,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50598
                               -2-

the obstruction finding was not clearly erroneous.     See United

States. v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).

     The judgment of the district court is AFFIRMED.